     Case 2:19-cv-01110-JAD-BNW Document 27
                                         25 Filed 06/05/20
                                                  06/03/20 Page 1 of 6



 1   JACOB S. SMITH, ESQ.
     Nevada Bar No. 10231
 2
     HENNESS & HAIGHT
 3   8972 Spanish Ridge Avenue
     Las Vegas, Nevada 89148
 4   (702) 862-8200
     Attorneys for Plaintiff
 5
                                    UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF NEVADA
 7
     ZELLA WATSON,
 8

 9                     Plaintiff,                    Case No.: 2:19-cv-01110-JAD-BNW

10   vs.
11
     BED BATH & BEYOND, INC., a foreign
12
     corporation; ROE FLOOR MAINTENANCE
     COMPANY; DOES I through X; DOE
13   EMLOYEES I through X; and ROE
     CORPORATIONS I through X, inclusive,
14

15
                       Defendants.

16                 PLAINTIFF’S MOTION FOR AN ORDER SHORTENING TIME
17
             COMES NOW Plaintiff, ZELLA WATSON, individually, by and through her attorney of
18
     record, JACOB S. SMITH, ESQ., of the law firm HENNESS & HAIGHT, and hereby moves for
19
     an Order Shortening Time, to shorten the time by which Plaintiff’s Motion to Compel [DKT No.
20
     24] will be briefed, and to permit Plaintiff’s Motion to Compel and Defendant Bed Bath &
21

22
     Beyond’s Motion for Protective Order to be heard together on June 17, 2020.

23
             This Motion is made based on the Points and Authorities submitted herewith, all

24   pleadings and documents on file with the Court, and any oral argument entertained at the hearing

25   of this matter.

26   ///

27   ///

28   ///


                                                    1
     Case 2:19-cv-01110-JAD-BNW Document 27
                                         25 Filed 06/05/20
                                                  06/03/20 Page 2 of 6



 1          DECLARATION OF JACOB S. SMITH, ESQ. PURSUANT TO LR IA 6-1(d)
 2          I, JACOB S. SMITH, ESQ., hereby declare as follows:
 3          1.      I am over the age of 18 years and have personal knowledge of the facts stated
 4   herein, except for those stated upon information and belief, and as to those, I believe them to be
 5
     true. I am competent to testify as to the facts stated herein in a court of law and will so testify if
 6
     called upon.
 7
            2.      I am an attorney duly licensed to practice law in the State of Nevada. I am a
 8
     partner at the law firm of Henness & Haight, counsel for Plaintiff in the present matter.
 9
            3.      On May 11, 2020, Defendant Bed Bath & Beyond, Inc. filed its Motion for
10
     Protective Order.
11
            4.      Defendant’s Motion objects to two topics of a forthcoming 30(b)(6) deposition:
12
                         Topic 2: Prior slip and fall incidents in the five (5) years preceding the
13
                         subject incident on Defendant’s premises.
14
                         Topic 4: All litigation against Defendant in the five (5) years preceding the
15                       subject incident involving allegations of slip and falls on Defendant’s
                         premises. This witness must have knowledge of the names of the parties, the
16                       names of counsel representing the parties, knowledge of the facts and
                         circumstances and allegations of the prior slip and fall incidents, and the
17
                         disposition of the prior litigation(s).
18
            5.      Concurrent with this Motion for an Order Shortening Time, Plaintiff is also filing
19
     a Motion to Compel regarding Plaintiff’s First Set of Requests for Production of Defendant
20
     BB&B. The following Requests are at issue:
21
                         Request No. 17: Produce a copy of all incident reports involving employees
22
                         and customers – including the incident report pertaining to this specific
23                       incident and any others—for 5 years prior to the subject incident to the
                         present.
24                       Request No. 18: Produce any other documentation evidencing all employee
                         and customer injuries, insurance claims and lawsuits – for the 5 years prior to
25                       the incident, and since this incident occurred.
26          6.      Both Plaintiff’s and Defendant’s Motions address substantively the same issues.
27          7.      Defendant BB&B’s Motion is set to be heard on June 17, 2020.
28




                                                       2
     Case 2:19-cv-01110-JAD-BNW Document 27
                                         25 Filed 06/05/20
                                                  06/03/20 Page 3 of 6



 1
              8.     A deposition of Defendant BB&B’s 30(b)(6) witness is set to take place on June 22,
 2
     2020, during which BB&B’s prior incidents will be addresses.
 3
              9.     Discovery is scheduled to close on June 23, 2020. As such, this Motion for an Order
 4
     Shortening Time necessary due to that approaching deadline.
 5
              10.    This Motion is not meant to delay any proceeding within this case and is filed in good
 6
     faith.
 7
              I declare under penalty of perjury under laws of the United States of America that the
 8
     foregoing is true and correct.
 9

10
              DATED this 3rd day of June, 2020

11

12

13

14

15                                          JACOB S. SMITH, ESQ.
16

17                        MEMORANDUM OF POINTS AND AUTHORITIES

18                                                     I.
19                               FACTS AND PROCEDURAL POSTURE
20            On August 8, 2017, Plaintiff Zella Watson and her husband visited Defendant’s Bed Bath
21   & Beyond (“BB&B”) store located in Henderson, NV. While shopping for her grandchildren,
22   Mrs. Watson’s foot slipped out from under her causing her to tumble to the ground. Mrs. Watson
23   tried, but was unable to catch herself. As she fell, Mrs. Watson’s left leg twisting awkwardly
24
     behind her and she landed on her outstretched right arm. Unbeknownst to Mrs. Watson, liquid
25
     was present on the floor. After the fall, Mrs. Watson noticed her shoes were wet. Mrs. Watson
26
     was subsequently rushed by ambulance to the hospital for emergency care.
27

28




                                                       3
     Case 2:19-cv-01110-JAD-BNW Document 27
                                         25 Filed 06/05/20
                                                  06/03/20 Page 4 of 6



 1
            Mrs. Watson filed her complaint in this matter in the Eighth Judicial District Court of
 2
     Nevada on June 4, 2019. On June 27, 2019, the case was removed to United States District Court
 3
     for the District of Nevada. Mrs. Watson filed her first Request for Production of Documents to
 4
     BB&B on September 4, 2019. BB&B sent its deficient responses on October 14, 2019. After a
 5
     meet and confer on December 18, 2019, Mrs. Watson filed this Motion to Compel.
 6
     On May 11, 2020, BB&B filed its Motion for Protective Order. BB&B’s Motion is set to be
 7
     heard on June 17, 2020. The Deposition of BB&B’s 30(b)(6) witness is set to take place on June
 8

 9
     22, 2020.

10
                                                      II.

11                                             DISCUSSION

12
            Pursuant to Local Rule IA 6-1, Plaintiff Zella Watson (“Plaintiff”) respectfully applies

13   for an order shortening the time, to shorten the time by which the Motion to Compel [DKT No. 24]

14   will be briefed so both Plaintiff’s Motion to Compel and BB&B’s Motion for Protective Order may be

15   heard together.

16          This Court has authority to shorten the time. Rule 6(c) of the Federal Rules of Civil

17   Procedure sets forth the time for hearings on noticed motions “except[ ] . . . when a court order –
18   which a party may, for good cause, apply for ex parte – sets a different time.” Fed. R. Civ. P.
19   6(c)(1); see also United States v. Fitch, 472 F.2d 548, 549 n.5 (9th Cir. 1973) (citing former Rule
20   6(c) and explaining that this rule “allows the district court discretion to shorten time”). The Local
21   Civil Rules for the U.S. District Court for the District of Nevada recognize this authority, and
22   provide that “motions to shorten time will be granted only upon an attorney or party’s
23   declaration describing the circumstances claimed to constitute good cause to justify shortening
24
     time.” Local R. IA 6-1.
25
            Good cause exists for this application. The proposed Motion to Compel addresses
26
     substantively the same issues as BB&B’s Motion for Protective Order, which is currently on file.
27
     Both Motions address the topic of prior slip and fall incidents, claims, and litigation in the five
28
     (5) years preceding the subject incident on BB&B’s premises. The only difference between the


                                                      4
     Case 2:19-cv-01110-JAD-BNW Document 27
                                         25 Filed 06/05/20
                                                  06/03/20 Page 5 of 6



 1
     two Motions is that the Motion to Compel addresses production of documents as opposed to the
 2
     FRCP 30(b)(6) witness deposition topics addressed in BB&B’s Motion for Protective Order. In
 3
     short, judicial economy dictates that both of these Motions be heard at the same time.
 4                                                   III.
 5
                                               CONCLUSION
 6

 7          Based on the foregoing, Plaintiff respectfully requests that the Court exercise the authority

 8   granted to it by Fed. R. Civ. P. 6(c)(1) and Local Rule IA 6-1 and shorten the time by which the

 9   Motion to Compel will be briefed so both Plaintiff’s Motion to Compel and BB&B’s Motion for
10   Protective Order may be heard together.
11
            DATED this 3rd day of June, 2020.
12

13                                          HENNESS & HAIGHT

14

15

16

17
                                            JACOB S. SMITH, ESQ.
18
                                            Nevada Bar No. 10231
19                                          8972 Spanish Ridge Avenue
                                            Las Vegas, Nevada 89148
20                                          Attorneys for Plaintiff
21

22    The Court, in its discretion and to      IT IS SO ORDERED
      manage its own calendar,
      ORDERS that any response to              DATED: June 05, 2020
23
      ECF No. 24 is due by June 10,
24
      2020 and any reply is due by
25    June 12, 2020.
26
      IT IS FURTHER ORDERED that               _____________________________________________
27    a hearing on ECF No. 24 is set           BRENDA WEKSLER
      for June 17, 2020 at 1:00 p.m.
28
                                               UNITED STATES MAGISTRATE JUDGE
      IT IS FURTHER ORDERED that
      ECF No. 25 is DENIED as moot.
                                                      5
     Case 2:19-cv-01110-JAD-BNW Document 27
                                         25 Filed 06/05/20
                                                  06/03/20 Page 6 of 6



 1                                  CERTIFICATE OF SERVICE
 2
            I HEREBY CERTIFY that on the 3rd day of June, 2020, the undersigned served the
 3
     foregoing PLAINTIFF’S MOTION FOR AN ORDER SHORTENING TIME on the
 4
     following counsel of record herein by causing a true copy thereof to be filed with the Clerk of
 5

 6   Court using the CM/ECF system, which was served via electronic transmission by the Clerk of

 7   Court pursuant to local order and/or by United States Mail:
 8
     Michael Lowry, Esq.
 9   Jonathan C. Pattillo, Esq.
     WILSON ELSER MOSKOWITZ
10   EDELMAN & DICKER
     300 South 4th Street, 11th Floor
11
     Las Vegas, Nevada 89101-6014
12
     Attorneys for Defendant

13

14
                                                 _____/s/ Kelley Huff_______________________
15
                                                 An Employee of
16                                               HENNESS & HAIGHT

17

18

19

20

21

22

23

24

25

26

27

28




                                                     6
